          Case 1:19-cv-01087-DAD-BAM Document 25 Filed 06/11/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   ANTWAINE BUTLER,                                    Case No. 1:19-cv-01087-DAD-BAM (PC)

12                   Plaintiff,                          ORDER FOLLOWING SETTLEMENT;
                                                         VACATING DATES AND DIRECTING
13           v.                                          PARTIES TO FILE DISPOSITIVE
                                                         DOCUMENTS
14   B. JOHNSON,
                                                         THIRTY DAY DEADLINE
15                   Defendant.

16

17          The Court conducted a settlement conference in this action on June 11, 2020, at which

18 the parties reached a settlement agreement.

19          Based upon the settlement of this action, it is HEREBY ORDERED that:

20          1.      All pending matters and dates in this action are VACATED; and

21          2.      The parties shall file dispositional documents within thirty (30) days from the date

22                  of service of this order.

23
     IT IS SO ORDERED.
24

25 Dated:        June 11, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
